DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  					Line 2 recites “are situation on”, which is grammatically incorrect.  					Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 5 recites “a pivoting interface” while the same element is recited in claim 1. It is unclear whether or not said elements are the same element and it is suggested for “a” to be replaced with “the”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim                  (US 2013/0192016).
As to claim 1, Kim discloses a connecting device (3; paragraph 14) for connecting a wiper arm to a drive arm (paragraph 8) of a wiper system for a vehicle, comprising at least one connector (100, 200) mounted pivotably relative to a drive arm and including means (230, 350) forming a pivoting interface defining an axis of rotation (paragraphs 14 and 78), and said connector comprising a plurality of tabs (110; There are two pairs of elements 110; Figs. 4 and 5a) for mechanically connecting the connector to the wiper arm, wherein said pivoting interface is longitudinally offset relative to a transverse mid-plane (TMP) (A vertical plane perpendicular to 3 and offset from the exact center but in a middle section of 3) of the connecting device, and wherein at least one tab (110) is situated on either side of a transverse vertical interface plane (TP) (A vertical plane longitudinally between the two pairs of elements 110, equally spaced from the two pairs, and spaced from TMP) comprising the axis of rotation and parallel to the transverse mid-plane (TMP) (Figs. 4 and 6).
As to claim 2, comprising two tabs (Two of elements 110) situated on either side of the transverse vertical interface plane equidistant from the transverse vertical interface plane (TP) (Fig. 4).
As to claim 3, wherein the two tabs are situated in the same half of the connecting device       (Fig. 4).
As to claim 4, wherein the connector includes a skirt (150) configured to be connected to the wiper arm and a joining block (220) configured to be connected to the adapter, said skirt including side walls (150) situated at each transverse end of a base and from which the tabs extend, said tabs being arranged so that at least one tab is incorporated into each side wall (Fig. 4).

As to claim 6, wherein the connector is formed from a first fastening segment (The portion of 100 including and rightward of 110) including the at least one tab forming a fastening device engaging with the wiper arm and the means forming a pivoting interface, and from a second free segment (The portion of 100 leftward of 110) without fastening tabs, each segment including, on its free longitudinal end, a cut-out (The spoiler shaped end segments of 200) suitable for engaging with a deflector (41, 42) or a deflector portion of the wiper arm (Figs. 1 and 6).
As to claim 7, Kim discloses a wiper arm comprising at least one stiffening element (30); at least two deflectors or deflector portions (41, 42); and a flexible wiper blade (10) (paragraph 8), together with a support element (31) associated with the different components of the wiper arm (paragraph 52), said wiper arm being connected to a drive arm (paragraph 8) of a wiper system for a vehicle by means of a connecting device according to claim 1, wherein the connecting device is arranged so that the transverse vertical interface plane (TP) has a separation distance relative to a transverse mid-plane (TMP) of the wiper arm (TP and TMP are spaced from each other).
As to claim 10, wherein the deflectors or deflector portions are symmetrical relative to the transverse mid-plane (TMP) of the wiper arm, and wherein the connector is formed from a first fastening segment (The portion of 100 including and rightward of 110) including all tabs forming a fastening device engaging with the wiper arm and the means forming a pivoting interface, and from a second free segment without (The portion of 100 leftward of 110) fastening tabs, each segment including, on its free longitudinal end, a cut-out (The spoiler shaped end segments of 200) for engaging with a deflector or a deflector portion (41, 42) of the wiper arm with the second free segment .
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.